Appeal from an order of the Court of Claims, entered June 21, 1971, which denied the State’s motion to dismiss the claim. On June 12, 1935 claimant was sentenced, following a plea of guilty to the crime of attempted robbery, to a maximum term of imprisonment of five years. On April 17, 1937, following his being diagnosed as mentally ill, he was transferred, pursuant to court order, to Dannemora State Hospital where he remained until 1966. In the spring of 1966 claimant, pursuant to section 72 of the Mental Hygiene Law, was transferred to Central Islip State Hospital and, on May 20, 1966, was granted voluntary hospitalization. On December 1, 1966 an honor card was issued to the claimant which allowed him to visit his relatives. This program proved successful and on May 11, 1967 claimant was discharged. On April 26, 1969 a claim against New York State, based on allegations of false imprisonment and negligence in the diagnosis, treatment and care of the claimant, was filed. The State moved for an *793order dismissing the claim pursuant to section 10 of the Court of Claims Act. The Court of Claims properly denied the motion. (Boland v. State of New York, 30 N Y 2d 337.) Order affirmed, without costs. Herlihy, P. J., Staley, Jr., Greenblott, Sweeney and Simons, JJ., concur. [66 Misc 2d 582.]